                                                                                              FILED
                                                                                     2018 Oct-30 PM 03:39
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                                                                         JET/HBC Nov. 2018
                                                                                   GJ # 45


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
      v.                                        )
                                                )
ALAA MOHD ABUSAAD                               )

                                   INDICTMENT

The Grand Jury charges:

                                   Count One
                     Attempting to Provide Material Support
                      To a Foreign Terrorist Organization
                                   (al Qaeda)

      Beginning on a date unknown, but no later than in and around February

2018, and continuing until on or about April 21, 2018, in Tuscaloosa County,

within the Northern District of Alabama, and elsewhere, the defendant,

                             ALAA MOHD ABUSAAD,

did knowingly attempt to provide “material support or resources,” as that term is

defined in Title 18, United States Code, Section 2339A(b), including money and

services, to a foreign terrorist organization; that is, al Qaeda, which at all relevant

times was designated by the Secretary of State as a foreign terrorist organization

pursuant to Section 219 of the Immigration and Nationality Act (“INA”), knowing
that al Qaeda was a designated foreign terrorist organization (as defined in Title

18, United States Code, Section 2339(g)(6)), that al Qaeda engages and has

engaged in terrorist activity (as defined in Section 212(a)(3)(B) of the INA), and

that al Qaeda engages and has engaged in terrorism (as defined in Section

140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and

1989), in violation of Title 18, United States Code, Sections 2339B(a)(1) and 2.

A TRUE BILL


/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY



                                       JAY E. TOWN
                                       United States Attorney


                                       /s/ Electronic Signature
                                       HENRY CORNELIUS
                                       Assistant United States Attorney


                                       /s/ Electronic Signature
                                       MANU K. BALACHANDRAN
                                       Assistant United States Attorney




                                          2
